Citation Nr: 1610297	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to degenerative disc disease of the spine and mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service with the Marine Corps from February 1981 to March 1990 and January 1991 to December 1994, and with the Army from January 2003 to June 2004, with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a videoconference hearing in December 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of his sleep apnea syndromes in July 2012.  At that examination, the VA examiner provided an opinion indicating that the Veteran's mixed-distribution apnea was less likely than not caused by medication taken for the Veteran's service-connected spine or mental health conditions.  This examination is inadequate, because the examiner did not discuss whether the Veteran's medication for his service-connected disorders aggravated the Veteran's sleep apnea condition.  Additionally, at the Veteran's hearing, he indicated through his representative that he also wished to seek direct service connection for sleep apnea.  Therefore, an addendum opinion is necessary to address the inadequacy of the original examination and to discuss the merits of direct service connection.

In addition, at the Veteran's December 2015 hearing, he discussed the opinion of a doctor at Mercy Hospital.  The claims file contains no records from Mercy Hospital relating to the Veteran's sleep apnea conditions.  The VA has a duty to attempt to obtain any outstanding medical records which may be relevant to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) (2015).  Therefore, the RO must attempt to obtain records from Mercy Hospital relating the Veteran's sleep apnea, if they exist.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records from Mercy Hospital.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his sleep apnea syndromes.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to the examiner who conducted the July 2012 VA examination or, if they are unavailable, to a new examiner who is qualified to give an opinion on the Veteran's sleep apnea, so an addendum opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was proximately due to or the result of the medication taken for his service-connected degenerative disc disease and/or mood disorder.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was aggravated beyond its natural progression by the medication taken for his service-connected degenerative disc disease and/or mood disorder.

iii) If the examiner determines that the Veteran's sleep apnea was NOT caused or aggravated by the medication taken for his service-connected degenerative disc disease and/or mood disorder, determine whether it is at least as likely as not (50 percent or greater probability) that sleep apnea began during active service or is related to any incident of service.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




